IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 844 MAL 2014
                              :
               Petitioner     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
DANIEL SCOTT HORN,            :
                              :
               Respondent     :

COMMONWEALTH OF PENNSYLVANIA, : No. 845 MAL 2014
                              :
              Petitioner      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
STEVEN EUGENE HALL,           :
                              :
              Respondent      :

COMMONWEALTH OF PENNSYLVANIA, : No. 846 MAL 2014
                              :
              Petitioner      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
MANDIE NEWMAN,                :
                              :
              Respondent      :
COMMONWEALTH OF PENNSYLVANIA, : No. 847 MAL 2014
                              :
               Petitioner     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
RODNEY GLEN ZEIGLER,          :
                              :
               Respondent     :

COMMONWEALTH OF PENNSYLVANIA, : No. 848 MAL 2014
                              :
              Petitioner      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
MATTHEW SCOTT MOFFITT,        :
                              :
              Respondent      :

COMMONWEALTH OF PENNSYLVANIA, : No. 849 MAL 2014
                              :
              Petitioner      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
CASEY SHARP WARD,             :
                              :
              Respondent      :


                                     ORDER


PER CURIAM

   AND NOW, this 21st day of May, 2015, the Petitions for Allowance of Appeal are
DENIED.



                              [844-49 MAL 2014] - 2